Citation Nr: 0112141	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

The propriety of the initial disability rating for a mixed 
seizure disorder, currently assigned a 20 percent disability 
evaluation.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his mother


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1973.  

This matter arose from an March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for a 
mixed seizure disorder secondary to a service-connected 
disability and assigned a 20 percent disability evaluation 
for the seizure disorder.  The veteran disagreed with that 
decision and filed a timely appeal.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.

In a decision issued while the veteran's claim was pending, 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  Thus, the Fenderson case 
is applicable in the instant claim.  


REMAND

The veteran has indicated that his seizure disorder is more 
than 20 percent disabling as he currently suffers from more 
frequent seizures than contemplated by that evaluation.  His 
wife has reported that the veteran had seizures when he was 
hospitalized at a VA medical facility for surgery in May 
1999.  She also indicated that he had had many seizures 
between April 1999 and August 1999.  She has reported that 
the veteran had seizures in September 1998, and again after 
surgery in May 1999, all documented by the Lakeside VA 
medical facility.  She also had stated that he had seizures 
on April 24, 1999, May 5, 1999, May 26, 199, June 3, 1999, 
June 25, 1999, July 3, 1999, and August 1, 1999.

The VA examination upon which the RO made its determination 
was conducted in August 1998.  Clinical records from VA, also 
of record, show treatment for a variety of medical problems 
through June 1999.  A June 1999 entry shows that the veteran 
was having, according to his wife, additional neurological 
symptoms.  Clinical observations include that the veteran had 
an unsteady gait that required a cane.  The records show that 
the veteran was to be seen in the neurology clinic in three 
months.  However, no further clinical records are associated 
with the claims file dated after August 1999.  

The Board also notes that the veteran has asserted that he is 
unable to obtain gainful employment due to his service-
connected seizure disorder.  The Board finds that his 
statements and testimony reasonably raise the issue of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  Specifically, the veteran has submitted a 
September 1999 statement from a VA certified vocational 
evaluator who conducted a comprehensive vocational assessment 
of the veteran.  In this September 1999 letter, this 
individual opined that he had "grave reservations" as to 
whether the veteran was feasible for vocational 
rehabilitation services based on factors beyond the veteran's 
control and "solely attributable to his service-connected 
disability."  The Board notes that the only other service-
connected disability is a forehead scar which is assigned a 
noncompensable evaluation.  Thus, it appears that this 
individual is referring to the veteran's service-connected 
seizure disorder alone.  The Board notes further, that at a 
personal hearing held before the undersigned in September 
1999, the veteran indicated that he had decreased vision, 
memory loss, and bone and tooth deterioration to include as 
due to the medications taken for his service-connected 
seizure disorder.  The Board is unclear as to whether the 
veteran was attempting to raise additional secondary service 
connection claims or whether this testimony was simply 
illustrative of the purported increased in severity of the 
disability at issue.  The Board observes that a favorable 
decision on these claims could affect the veteran's TDIU and 
increased rating claims.

In any event, the Board finds the TDIU claim to be 
inextricably intertwined with the claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157, 159 (1996).  
Thus, the claim for individual unemployability must be fully 
developed as discussed in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  
Further, in adjudicating this claim, the RO should obtain the 
report of the 1999 vocational assessment and clarify with the 
veteran whether he is seeking service connection for the 
other claimed disabilities.  

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board believes 
that the RO should obtain any additional VA records which 
would be pertinent to the veteran's claim.  The RO should 
clarify whether the veteran is, in fact, raising additional 
service connection claims, and should adjudicate his claim 
for a TDIU.  Further, in view of the complaints and the 
clinical records, the RO should also schedule a period of 
observation and evaluation to determine the extent of current 
manifestations of the seizure disorder.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his disabilities 
since 1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  Although the May 1999 
surgical report is of record, a specific 
request should be made for records from 
the Lakeside VA medical facility 
including all other records relating to 
the May 1999 hospitalization and 
particularly those documenting any 
seizure activity during that time.

2.  The RO should request clarification 
from the veteran as to whether he is 
claiming service connection for decreased 
vision, memory loss/cognitive decline, 
and bone and tooth deterioration to 
include as due to medication prescribed 
for his service-connected seizure 
disorder.  If so, the RO should undertake 
all appropriate development to adjudicate 
those claims.

3.  The RO should obtain a copy of the VA 
vocational rehabilitation assessment 
conducted on or about September 1999.

4.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.

5.  The RO should then schedule the 
veteran for admission to an appropriate 
VA facility for a period of observation 
and evaluation in order to determine the 
frequency, duration and severity of his 
service-connected seizure disorder.  All 
necessary tests and studies should be 
conducted, including an EEG, if 
indicated, sufficient to enable a 
professional medical study and analysis 
regarding the existence and type of the 
veteran's seizures.  A complete history 
and description of any recent seizure 
activity also should be documented in 
detail.  During said period of 
hospitalization, specific determinations 
should be made as to the type and 
frequency of attacks as accurately as 
possible, since severity of disability 
for rating purposes is dependent upon 
type, frequency, duration, and sequelae 
of seizures.  The examiner should note 
the frequency of either major seizures 
and/or minor seizures for which there is 
clinical evidence.  Specifically, the 
medical study and analysis should provide 
an opinion as to whether the veteran's 
seizures are more appropriately 
characterized as general tonic-clonic 
convulsion with unconsciousness (major 
seizure) or more appropriately 
characterized as a brief interruption in 
consciousness or conscience control 
associated with staring or rhythmic 
blinking of the eyes or nodding of the 
head or sudden jerking movements of the 
arms, trunk, or head or sudden loss of 
postural control (minor seizure), or 
whether his seizures consist of both 
major and minor seizures.  Based on 
his/her review of the case, it is 
requested that the examiner express a 
medical opinion as to the degree of 
industrial incapacity caused by the 
service-connected seizure disorder, to 
include an opinion as to whether this 
service-connected disability alone 
prevents the veteran from securing and 
following substantially gainful 
employment.  The examiner should report 
detailed findings and provide a complete 
rationale for all opinions expressed.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

6.  The RO should adjudicate the 
veteran's claim of entitlement to a TDIU.  
The veteran should be provided notice of 
this determination and of his appellate 
and procedural rights.  If the veteran 
files a timely notice of disagreement, 
the RO should ensure that the veteran is 
afforded the opportunity to complete all 
procedural steps necessary to advance an 
appeal before the Board in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.200 
(2000).

7.  The RO must review the claims file and 
ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, including all relevant VA 
treatment records, and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





